Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 7, 2014

                                           No. 04-14-00686-CV

                                        IN RE Mark A. CANTU

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 1, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 7th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2012CVQ0001154-D3, styled Guerra & Moore, Ltd., LLP v. Mark Cantu
d/b/a Law Office of Mark Cantu, pending in the 111th Judicial District Court, Webb County, Texas, the Honorable
Beckie Palomo presiding.